Exhibit BROWN & BROWN, INC. INDENTURE Dated as of DEBT SECURITIES [] Trustee TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 Section 1.01 Definitions 1 ARTICLE II FORMS OF SECURITIES 9 Section 2.01 Terms of the Securities 9 Section 2.02 Form of Trustee’s Certificate of Authentication 9 Section 2.03 Form of Trustee’s Certificate of Authentication by an Authenticating Agent 9 ARTICLE III THE DEBT SECURITIES 10 Section 3.01 Amount Unlimited; Issuable in Series 10 Section 3.02 Denominations 12 Section 3.03 Execution, Authentication, Delivery and Dating 12 Section 3.04 Temporary Securities 13 Section 3.05 Registrar 14 Section 3.06 Transfer and Exchange 14 Section 3.07 Mutilated, Destroyed, Lost and Stolen Securities 17 Section 3.08 Payment of Interest; Interest Rights Preserved 17 Section 3.09 Cancellation 18 Section 3.10 Computation of Interest 18 Section 3.11 Currency of Payments in Respect of Securities 19 Section 3.12 Judgments 19 Section 3.13 CUSIP Numbers 19 ARTICLE IV REDEMPTION OF SECURITIES 19 Section 4.01 Applicability of Right of Redemption 19 Section 4.02 Selection of Securities to be Redeemed 20 Section 4.03 Notice of Redemption 20 Section 4.04 Deposit of Redemption Price 21 Section 4.05 Securities Payable on Redemption Date 21 Section 4.06 Securities Redeemed in Part 21 ARTICLE V SINKING FUNDS 21 Section 5.01 Applicability of Sinking Fund 21 Section 5.02 Mandatory Sinking Fund Obligation 22 Section 5.03 Optional Redemption at Sinking Fund Redemption Price 22 Section 5.04 Application of Sinking Fund Payment 22 ARTICLE VI PARTICULAR COVENANTS OF THE COMPANY 23 Section 6.01 Payments of Securities 23 Section 6.02 Paying Agent 23 Section 6.03 To Hold Payment in Trust 23 i Section 6.04 Merger, Consolidation and Sale of Assets 24 Section 6.05 Compliance Certificate 25 Section 6.06 Conditional Waiver by Holders of Securities 25 Section 6.07 Statement by Officers as to Default 25 ARTICLE VII REMEDIES OF TRUSTEE AND SECURITYHOLDERS 26 Section 7.01 Events of Default 26 Section 7.02 Acceleration; Rescission and Annulment 27 Section 7.03 Other Remedies 28 Section 7.04 Trustee as Attorney-in-Fact 28 Section 7.05 Priorities 29 Section 7.06 Control by Securityholders; Waiver of Past Defaults 29 Section 7.07 Limitation on Suits 29 Section 7.08 Undertaking for Costs 30 Section 7.09 Remedies Cumulative 30 ARTICLE VIII CONCERNING THE SECURITYHOLDERS 30 Section 8.01 Evidence of Action of Securityholders 30 Section 8.02 Proof of Execution or Holding of Securities 31 Section 8.03 Persons Deemed Owners 31 Section 8.04 Effect of Consents 31 ARTICLE IX SECURITYHOLDERS’ MEETINGS 32 Section 9.01 Purposes of Meetings 32 Section 9.02 Call of Meetings by Trustee 32 Section 9.03 Call of Meetings by Company or Securityholders 32 Section 9.04 Qualifications for Voting 32 Section 9.05 Regulation of Meetings 32 Section 9.06 Voting 33 Section 9.07 No Delay of Rights by Meeting 33 ARTICLE X REPORTS BY THE COMPANY AND THE TRUSTEE AND SECURITYHOLDERS’ LISTS 33 Section 10.01 Reports by Trustee 33 Section 10.02 Reports by the Company 34 Section 10.03 Securityholders’ Lists 34 ARTICLE XI CONCERNING THE TRUSTEE 34 Section 11.01 Rights of Trustees; Compensation and Indemnity 34 Section 11.02 Duties of Trustee 36 Section 11.03 Notice of Defaults 37 Section 11.04 Eligibility; Disqualification 37 ii Section 11.05 Registration and Notice; Removal 37 Section 11.06 Successor Trustee by Appointment 38 Section 11.07 Successor Trustee by Merger 39 Section 11.08 Right to Rely on Officer’s Certificate 39 Section 11.09 Appointment of Authenticating Agent 39 Section 11.10 Communications by Securityholders with Other Securityholders 40 ARTICLE XII SATISFACTION AND DISCHARGE; DEFEASANCE 40 Section 12.01 Applicability of Article 40 Section 12.02 Satisfaction and Discharge of Indenture 40 Section 12.03 Defeasance upon Deposit of Moneys or U.S. Government Obligations 41 Section 12.04 Repayment to Company 42 Section 12.05 Indemnity for U.S. Government Obligations 42 Section 12.06 Application of Trust Money 42 Section 12.07 Deposits of Non-U.S. Currencies 43 ARTICLE XIII IMMUNITY OF CERTAIN PERSONS 43 Section 13.01 No Personal Liability 43 ARTICLE XIV SUPPLEMENTAL INDENTURES 43 Section 14.01 Without Consent of Securityholders 43 Section 14.02 With Consent of Securityholders; Limitations 45 Section 14.03 Trustee Protected 46 Section 14.04 Effect of Execution of Supplemental Indenture 46 Section 14.05 Notation on or Exchange of Securities 46 Section 14.06 Conformity with the Trust Indenture Act 46 ARTICLE XV MISCELLANEOUS PROVISIONS 46 Section 15.01 Certificates and Opinions as to Conditions Precedent 46 Section 15.02 Trust Indenture Act Controls 47 Section 15.03 Notices to the Company and Trustee 47 Section 15.04 Notices to Securityholders; Waiver 47 Section 15.05 Legal Holiday 48 Section 15.06 Effects of Headings and Table of Contents 48 Section 15.07 Successors and Assigns 48 Section 15.08 Separability Clause 48 Section 15.09 Benefits of Indenture 48 Section 15.10 Counterparts Originals 48 Section 15.11 Governing Law; Waiver of Trial by Jury 48 iii INDENTURE dated as of , (this “Indenture”), among Brown & Brown, Inc., a Florida corporation (the “Company”), and , a national banking association organized under the laws of the United States, as trustee (the “Trustee”). WITNESSETH: WHEREAS, the Company has duly authorized the execution and delivery of this Indenture to provide for the issuance of debentures, notes, bonds or other evidences of indebtedness (the “Securities”) in an unlimited aggregate principal amount to be issued from time to time in one or more series as provided in this Indenture; and WHEREAS, all things necessary to make this Indenture a valid and legally binding agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: that, in consideration of the premises and the purchase of the Securities by the Holders thereof for the equal and proportionate benefit of all of the present and future Holders of the Securities, each party agrees and covenants as follows: ARTICLE I DEFINITIONS For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (a) the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (b) all terms used herein without definition which are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; (c) the words “herein”, “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision; and (d) References to “Article” or “Section” or other subdivision herein are references to an Article, Section or other subdivision of this Indenture, unless the context otherwise requires. Section 1.01Definitions. (a) Unless otherwise defined in this Indenture or the context otherwise requires, all terms used herein shall have the meanings assigned to them in the Trust Indenture Act. (b) Unless the context otherwise requires, the terms defined in this Section 1.01(b) shall for all purposes of this Indenture have the meanings hereinafter set forth, the following definitions to be equally applicable to both the singular and the plural forms of any of the terms herein defined: Affiliate: The term “Affiliate,” with respect to any specified Person shall mean any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. Authenticating Agent: The term “Authenticating Agent” shall have the meaning assigned to it in Section Board of Directors: The term “Board of Directors” shall mean either the board of directors of the Company or the executive or any other committee of that board duly authorized to act in respect hereof. Board Resolution: The term “Board Resolution” shall mean a copy of a resolution or resolutions certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors (or by a committee of the Board of Directors to the extent that any such other committee has been authorized by the Board of Directors to establish or approve the matters contemplated) and to be in full force and effect on the date of such certification and delivered to the Trustee. Business Day: The term “Business Day,” when used with respect to any Place of Payment or any other particular location referred to in this Indenture or in the Securities, shall mean each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which banking institutions in that Place of Payment or other location are authorized or obligated by law or executive order to close. Capital Stock: The term “Capital Stock” shall mean: (a) in the case of a corporation, corporate stock; (b) in the case of an association or business entity, any and all shares, interests, participations, rights or other equivalents (however designated) of corporate stock; (c) in the case of a partnership or limited liability company, partnership interests (whether general or limited) or membership interests; and (d) any other interest or participation that confers on a Person the right to receive a share of the profits and losses of, or distributions of assets of, the issuing Person, but excluding from all of the foregoing any debt securities convertible into Capital Stock, whether or not such debt securities include any right of participation with Capital Stock. Code: The term “Code” shall mean the Internal Revenue Code of 1986 as in effect on the date hereof. Company: The term “Company” shall mean the Person named as the “Company” in the first paragraph of this Indenture until a successor Person shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor Person. 2 Company Order: The term “Company Order” shall mean a written order signed in the name of the Company by the Chairman, Chief Executive Officer, President, Chief Financial Officer, any Vice President, Treasurer, any Assistant Treasurer, Controller, Assistant Controller, Secretary or any Assistant Secretary of the Company, and delivered to the Trustee. Corporate Trust Office: The term “Corporate Trust Office,” or other similar term, shall mean the principal office of the Trustee at which at any particular time its corporate trust business shall be administered, which office at the date hereof is located at [], or such other address as the Trustee may designate from time to time by notice to the Holders and the Company, or the principal corporate trust officer of any successor Trustee (or such other address as such successor Trustee may designate from time to time by notice to the Holders and the Company). Currency: The term “Currency” shall mean U.S. Dollars or Foreign Currency. Default: The term “Default” shall have the meaning assigned to it in Section Defaulted Interest: The term “Defaulted Interest” shall have the same meaning assigned to it in Section 3.08(b). Depositary: The term “Depositary” shall mean, with respect to the Securities of any series issuable in whole or in part in the form of one or more Global Securities, the Person designated as Depositary by the Company pursuant to Section 3.01 until a successor Depositary shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Depositary” shall mean or include each Person who is then a Depositary hereunder, and if at any time there is more than one such Person, “Depositary” as used with respect to the Securities of any such series shall mean the Depositary with respect to the Securities of that series. Designated Currency: The term “Designated Currency” shall have the same meaning assigned to it in Section Discharged: The term “Discharged” shall have the meaning assigned to it in Section Event of Default: The term “Event of Default” shall have the meaning specified in Section Exchange Act: The term “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended. Exchange Rate: The term “Exchange Rate” shall have the meaning assigned to it in Section 3 Floating Rate Security: The term “Floating Rate Security” shall mean a Security that provides for the payment of interest at a variable rate determined periodically by reference to an interest rate index specified pursuant to Section 3.01. Foreign Currency: The term “Foreign Currency” shall mean a currency issued by the government of any country other than the United States or a composite currency, the value of which is determined by reference to the values of the currencies of any group of countries. GAAP: The term “GAAP,” with respect to any computation required or permitted hereunder, shall mean generally accepted accounting principles in effect in the United States as in effect from time to time, including, without limitation, those set forth in the opinions and pronouncements of the Accounting Principles Board of the American Institute of Certified Public Accountants and statements and pronouncements of the Financial Accounting Standards Board or in such other statements by such other entity as approved by a significant segment of the accounting profession. Global Security: The term “Global Security” shall mean any Security that evidences all or part of a series of Securities, issued in fully-registered certificated form to the Depositary for such series in accordance with Section 3.03 and bearing the legend prescribed in Section 3.03(g). Holder; Holder of Securities: The terms “Holder” and “Holder of Securities” are defined under “Securityholder; Holder of Securities; Holder.” Indebtedness: The term “Indebtedness” shall mean any and all obligations of a Person for money borrowed which, in accordance with GAAP, would be reflected on the balance sheet of such Person as a liability on the date as of which Indebtedness is to be determined. Indenture: The term “Indenture” or “this Indenture” shall mean this instrument and all indentures supplemental hereto. Interest: The term “interest” shall mean, with respect to an Original Issue Discount Security that by its terms bears interest only after Maturity, interest payable after Maturity. Interest Payment Date: The term “Interest Payment Date” shall mean, with respect to any Security, the Stated Maturity of an installment of interest on such Security. Mandatory Sinking Fund Payment: The term “Mandatory Sinking Fund Payment” shall have the meaning assigned to it in Section 5.01. 4 Maturity: The term “Maturity,” with respect to any Security, shall mean the date on which the principal of such Security shall become due and payable as therein and herein provided, whether by declaration, call for redemption or otherwise. Members: The term “Members” shall have the meaning assigned to it in Section 3.03(i). Officer’s Certificate: The term “Officer’s Certificate” shall mean a certificate signed by any of the Chairman of the Board of Directors, Chief Executive Officer, President, Chief Financial Officer, any Vice President, Treasurer, any Assistant Treasurer, Controller, Assistant Controller, Secretary or any Assistant Secretary of the Company and delivered to the Trustee. Each such certificate shall include the statements provided for in Section 15.01 if and to the extent required by the provisions of such Section. Opinion of Counsel: The term “Opinion of Counsel” shall mean an opinion in writing signed by legal counsel, who may be an employee of or of counsel to the Company, or may be other counsel that meets the requirements provided for in Section 15.01. Optional Sinking Fund Payment: The term “Optional Sinking Fund Payment” shall have the meaning assigned to it in Section 5.01. Original Issue Discount Security: The term “Original Issue Discount Security” shall mean any Security that is issued with “original issue discount” within the meaning of Section 1273(a) of the Code and the regulations thereunder and any other Security designated by the Company as issued with original issue discount for United States federal income tax purposes. Outstanding: The term “Outstanding,” when used with respect to Securities means, as of the date of determination, all Securities theretofore authenticated and delivered under this Indenture, except: (a) Securities theretofore canceled by the Trustee or delivered to the Trustee for cancellation; (b) Securities or portions thereof for which payment or redemption money in the necessary amount has been theretofore deposited with the Trustee or any Paying Agent (other than the Company) in trust or set aside and segregated in trust by the Company (if the Company shall act as its own Paying Agent) for the Holders of such Securities or Securities as to which the Company’s obligations have been Discharged; provided, however, that if such Securities or portions thereof are to be redeemed, notice of such redemption has been duly given pursuant to this Indenture or provision therefor satisfactory to the Trustee has been made; and 5 (c) Securities that have been paid pursuant to Section 3.07(b) or in exchange for or in lieu of which other Securities have been authenticated and delivered pursuant to this Indenture, other than any such Securities in respect of which there shall have been presented to a Responsible Officer of the Trustee proof satisfactory to it that such Securities are held by a protected purchaser in whose hands such Securities are valid obligations of the Company; provided, however, that in determining whether the Holders of the requisite principal amount of Securities of a series Outstanding have performed any action hereunder, Securities owned by the Company or any other obligor upon the Securities of such series or any Affiliate of the Company or of such other obligor shall be disregarded and deemed not to be Outstanding, except that, in determining whether the Trustee shall be protected in relying upon any such action, only Securities of such series that a Responsible Officer of the Trustee actually knows to be so owned shall be so disregarded. Securities so owned that have been pledged in good faith may be regarded as Outstanding if the pledgee establishes to the satisfaction of the Trustee the pledgee’s right to act with respect to such Securities and that the pledgee is not the Company or any other obligor upon such Securities or any Affiliate of the Company or of such other obligor. In determining whether the Holders of the requisite principal amount of Outstanding Securities of a series have performed any action hereunder, the principal amount of an Original Issue Discount Security that shall be deemed to be Outstanding for such purpose shall be the amount of the principal thereof that would be due and payable as of the date of such determination upon a declaration of acceleration of the Maturity thereof pursuant to Section 7.02 and the principal amount of a Security denominated in a Foreign Currency that shall be deemed to be Outstanding for such purpose shall be the amount calculated pursuant to Section 3.11(b). Paying Agent: The term “Paying Agent” shall have the meaning assigned to it in Section 6.02(a). Person: The term “Person” shall mean an individual, a corporation, a limited liability company, a partnership, an association, a joint stock company, a trust, an unincorporated organization or a government or an agency or political subdivision thereof. Place of Payment: The term “Place of Payment” shall mean, when used with respect to the Securities of any series, the place or places where the principal of and premium, if any, and interest on the Securities of that series are payable as specified pursuant to Section 3.01. Predecessor Security: The term “Predecessor Security” shall mean, with respect to any Security, every previous Security evidencing all or a portion of the same debt as that evidenced by such particular Security, and, for the purposes of this definition, any Security authenticated and delivered under Section 3.07 in lieu of a lost, destroyed or stolen Security shall be deemed to evidence the same debt as the lost, destroyed or stolen Security. Record Date: The term “Record Date” shall mean, with respect to any interest payable on any Security on any Interest Payment Date, the close of business on any date specified in such Security for the payment of interest pursuant to Section Redemption Date: The term “Redemption Date” shall mean, when used with respect to any Security to be redeemed, in whole or in part, the date fixed for such redemption by or pursuant to this Indenture and the terms of such Security, which, in the case of a
